DETAILED ACTION
Applicants’ arguments, filed 9 August 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder (Partial)
The examiner has made the decision to rejoin instant claims 34 and 60-61 which depend from claim 34.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 33-40, 42, and 44-63 are pending.
Claims 39-40, 44-45, and 57-58 have been withdrawn from consideration.
Claims 33-38, 42, 46-56, and 59-63 are subject to substantive examination.


Reopening of Prosecution in view of Newly Cited Reference
The previously indicated allowability of various claims has been withdrawn in view of the newly cited reference(s) to Koyamatsu et al. (JP 2008297288 A).  Rejections based on the newly cited reference(s) follow. The examiner clarifies that the Koyamatsu et al. (JP 2008297288 A) was cited on the information disclosure statement (IDS) submitted on 16 September 2021. In the IDS, only an English language abstract has been provided; however, the examiner has obtained an English language translation of this reference through Google Translate.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 33, 35-38, 46-48, 50-54, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyamatsu et al. (JP 2008297288 A).
Koyamatsu et al. (JP 2008297288 A) is written in Japanese. However, the examiner obtained an English translation of this document through Google Translate. That translation was obtained at https://patents.google.com/patent/JP2008297288A/en?oq=JP+2008297288 on 17 September 2021 and is 13 pages long. For the purposes of this rejection, all page and paragraph citations will be to the translation, but the material cited therein is understood to have been present in the original document.
Koyamatsu et al. (hereafter referred to as Koyamatsu) is drawn to a composition having the following structure, as of Koyamatsu, page 1, abstract, reproduced below.

    PNG
    media_image1.png
    186
    778
    media_image1.png
    Greyscale

Looking to the examples of Koyamatsu, it appears that Koyamatsu teaches the following, as of Koyamatsu, page 6, relevant text reproduced below.

    PNG
    media_image2.png
    213
    1311
    media_image2.png
    Greyscale

Koyamatsu teaches a crosslinked hydrophobic core made from alginate, and a block copolymer that appears to be linear, which is the poly(ethylene glycol)-block-poly(caprolactone). The alginate is crosslinked with calcium ions. As best understood by the examiner, both the alginate and the hydrophilic poly(ethylene glycol) block are part of the core, whereas the poly(caprolactone) is part of the shell.
Koyamatsu is not anticipatory because the instant claims require that the crosslinked core material is the hydrophilic block of a linear copolymer. In contrast, in the above example, the crosslinked core material is alginate, which is not part of a block copolymer. While Koyamatsu teaches a hydrophilic block of a linear copolymer, which is poly(ethylene glycol), that poly(ethylene glycol) is not actually crosslinked. As such, Koyamatsu fails to anticipate the more polar region of the core being crosslinked.
Nevertheless, elsewhere in the reference, Koyamatsu teaches the following from page 3, relevant text reproduced below.

    PNG
    media_image3.png
    104
    1312
    media_image3.png
    Greyscale

As such, the skilled artisan would have been motivated to have substituted a polyacrylic acid or polymethacrylic acid block in place of the polyethylene glycol block in Koyamatsu. This would have provided a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).   The resultant substitution would have comprised a poly(caprolactone)-block polyacrylic acid or poly(caprolactone)-block polymethacrylic acid copolymer along with alginate. The skilled artisan would have expected that polyacrylic acid or polymethacrylic acid, being anionic, would have been crosslinked by calcium ions due to ionic interactions between the negatively charged carboxylate groups of polyacrylic and polymethacrylic acids with the positive charge of a calcium ion.
In order to better explain this rejection, the examiner has drawn a picture, which is set forth below. The picture below explains the examiner’s understanding of what is 

    PNG
    media_image4.png
    680
    1087
    media_image4.png
    Greyscale

As to claim 35, a block copolymer of polycaprolactone-polyacrylic acid or polycaprolactone-polymethacrylic acid is a di-block copolymer.
 As to claim 36, a block copolymer of polycaprolactone-polyacrylic acid or polycaprolactone-polymethacrylic acid is a copolymer made from a hydrophilic and hydrophobic block coupled together.
As to claims 37-38, in the obvious modification of Koyamatsu discussed above, the polyacrylic acid block or polymethacrylic acid block is an anionic more polar region.
As to claim 46, Koyamatsu teaches a particle size of 25 nm or more and 500 nm or less on page 4, fourth to last paragraph. This overlaps with the claimed size range. prima facie case of obviousness. See MPEP 2144.05(I).
As to claims 47-48, the crosslinks in Koyamatsu are non-covalent interactions between calcium ions and the carboxylate groups of a [deprotonated] polyacrylic acid or polymethacrylic acid. These types of crosslinks are understood to read on the chelation crosslinks.
As to claim 50, the obvious modification of Koyamatsu comprising a polyacrylic acid or polymethacrylic acid more polar region of the copolymer would have resulted in an anionic functionality. The calcium crosslinking agent in Koyamatsu crosslinks this region of the polymer.
As to claims 51-52, Koyamatsu teaches a calcium chloride solution as of Koyamatsu, page 6, Example 1, reproduced above.
As to claim 53, Koyamatsu teaches iron as a crosslinking agent, as of Koyamatsu, page 1, claim 8. The skilled artisan would have been motivated to have used chloride as a counter-ion to iron as it is used as a counter-ion to calcium as of Koyamatsu, page 6, Example 1. While Koyamatsu does not specify the oxidation state of iron, the skilled artisan would have been motivated to have tried both the divalent and the trivalent oxidation states of iron as these oxidation states are well-known to be stable for iron.
As to claim 54, Koyamatsu teaches using acetate as a counter-ion, as of Koyamatsu, page 4, 5th to last paragraph.
th to last paragraph.


Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyamatsu et al. (JP 2008297288 A) in view of Katz et al. (US Patent 4,888,238).
Koyamatsu is drawn to a polymer particle comprising a crosslinked hydrophilic core. See the rejection above over Koyamatsu by itself. Koyamatsu uses a metal ion to crosslink the core.
Koyamatsu does not teach chromium as the metal ion used to crosslink the core.
Katz et al. (hereafter referred to as Katz) is drawn to superabsorbent fibers, as of Katz, title and abstract. The fibers of Katz may be made from polyacrylic acid, and the polyacrylic acid may be crosslinked with chromium acetate, as of Katz, claim 6.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted chromium acetate, as of Katz, in place of calcium chloride, in Koyamatsu, in order to have crosslinked the anionic polymer of Koyamatsu. Koyamatsu is drawn to a particle which comprises a hydrophilic anionic polymer in its core, wherein said hydrophilic anionic polymer is crosslinked with a metal cation. Koyamatsu teaches a list 
As to claim 55, Katz teaches chromium acetate. Katz does not specify the oxidation state of chromium. Nevertheless, the skilled artisan would have been motivated to have chosen the trivalent oxidation state of chromium as it is one of a small number of stable oxidation states of chromium.


Cited Prior Art – No Rejection
The examiner cites the following prior art references that are relevant regarding the instant application but over which no anticipation nor obviousness rejection has been written.
Qi Reference: As relevant prior art, the examiner cites Qi et al. (Journal of the American Chemical Society, Vol. 126, 2004, pages 6599-6607), which was cited previously in the prosecution history of the instant application. This reference teaches shell-crosslinked micelles comprising a hydrophobic core and hydrophilic shell, see 
The examiner has drawn the following diagram below to best explain the differences between the prior art, such as the Qi reference, and the instantly claimed invention. The examiner clarifies that the drawing below has been drawn by the examiner and is not taken from the prior art.

    PNG
    media_image5.png
    756
    853
    media_image5.png
    Greyscale

Kim Reference: As relevant prior art, the examiner cites Kim et al. (Langmuir, Vol. 23, 2007, pages 2198-2202), which has been previously cited in the prosecution history of the instant application. Kim teaches a composition comprising an inorganic 

    PNG
    media_image6.png
    364
    1332
    media_image6.png
    Greyscale

The examiner notes that the color version of the above-reproduced diagram makes it clear that the inorganic particles form the core, the hydrophilic polyacrylic acid, in blue, is the shell, and the polystyrene, in green, is between the core and the shell.
Kim differs from the claimed invention at least because in Kim, the polystyrene, which is the less polar polymer block is in the core, and the polyacrylic acid, which is the more polar polymer block, is in the shell. In contrast, the instant claims require that the more polar polymer block be in the core, and the less polar polymer block be in the shell. As such, Kim differs from the claimed invention for a reason that is similar to that for which Qi differs from the claimed invention.
York Reference: Additionally, the examiner cites York et al. (WO 2013/023003 A1), which has been previously cited in the prosecution history of the instant application. York et al. (hereafter referred to as York) is drawn to amphiphilic polymer stabilized nanoparticles, as of York, title and abstract. However, the core in the nanoparticle of York appears to be hydrophobic, as of York, page 4 paragraph 0013 and page 2 paragraph 005. As such, York is deficient in the same manner that Qi is deficient.
First Colombani Reference: As an additional relevant reference, the examiner cites Colombani et al. (Macromolecules, Vol. 40, 2007, pages 4351-4362), which has 
Second Colombani and Eghbali References: The examiner also cites Colombani et al. (Macromolecules, Vol. 40, 2007, pages 4338-4350) and Eghbali et al. (Langmuir, Vol. 22, 2006, pages 4766-4776), both have which have been previously cited in the prosecution history of the instant application. These references have similar teachings to that of Colombani et al. (Macromolecules, Vol. 40, 2007, pages 4351-4362). However, these references are deficient in a similar manner; namely, that they teach that the hydrophobic block forms the core, while the claimed invention requires 

    PNG
    media_image7.png
    520
    496
    media_image7.png
    Greyscale

As such, no prior art has been written over this Colombani reference as well.
Kohen Reference: Also as relevant prior art, the examiner cites Kohen (“Characterization of Polystyrene-block-poly(acrylic acid) Micelles”, Thesis, Massachusetts Institute of Technology, 2005, pages 1-38), which was cited in the prior office action on 8 September 2020. Kohen is drawn to a polystyrene-block-poly(acrylic acid) copolymer in the form of a reverse micelle with poly(acrylic acid) in the core and 

    PNG
    media_image8.png
    541
    1174
    media_image8.png
    Greyscale

Nevertheless, Kohen differs from the instantly claimed invention because Kohen does not teach that the less polar region of the linear copolymer is one of the recited polymers of poly(n-butyl acrylate) (PBA), poly(lactic acid) (PLA), poly(caprolactone) (PCL), or poly(lactic-co-glycolic acid) (PLGA). There would have been no motivation for the skilled artisan to have substituted one of PBA, PLA, PCL, or PLGA in place of polystyrene in Kohen. Furthermore, even if, purely en arguendo, there were motivation for the skilled artisan to have substituted one of PBA, PLA, PCL, or PLGA in place of polystyrene in Kohen, there would have been no reasonable expectation that the particle thus formed would have successfully incorporated the more polar region of the copolymer in the core and the less polar region of the copolymer, as opposed to the more common alternative of incorporating the less polar region in the core and the more polar region in the shell.


It would be good to conduct some experiments that prove that PS is actually on the outside of the micelle. One can run an experiment where an AFM tip is functionalized so that it can determine the hydrophobicity/hydrophilicity since PS is hydrophobic and PAA is hydrophilic. Alternatively, on a larger scale this can be accomplished with wetting tests.

The above-reproduced paragraph would appear to indicate that even for the particular species of polystyrene-block-polyacrylic acid of Kohen, there is still a fairly low predictability that the less polar region (polystyrene) is the shell and the more polar region (polyacrylic acid) is the core. This would further appear to support the examiner’s position that there would have been no reasonable expectation that, had PBA, PLA, PCL, or PLGA been substituted in place of polystyrene, that there would have been an expectation that a particle with a more polar core and less polar shell would have formed with a reasonable expectation of success.
Talelli Reference: As an additional reference that was previously cited in the file record, the examiner cites Talelli et al. (Nano Today, Vol. 10, 2015, pages 93-117). While Talelli et al. (hereafter referred to as Talelli) was published too late to be prior art, even if, purely en arguendo, Talelli were published prior to the effective filing date, it would still not render the instantly claimed invention anticipated or obvious for at least the following reasons. Talelli is drawn to core-crosslinked polymeric micelles, as of Talelli, page 93, title and abstract. Talelli is drawn to polymer micelles made of amphiphilic block copolymers, as of Talelli, page 94, right column, bottom paragraph; also see pages 97-98 of Talelli. Nevertheless, the micelles of Talelli have a hydrophobic 

    PNG
    media_image9.png
    414
    411
    media_image9.png
    Greyscale

 This differs from the instantly claimed composition, which requires that the core comprise the more polar (i.e. hydrophilic) region of the copolymer and that the shell comprise the less polar (i.e. hydrophobic) region of the copolymer. There would have been no motivation for the skilled artisan to have modified Talelli such that the core would have been hydrophilic and the shell would have been hydrophobic. The examiner notes that the Talelli reference was found during a search by the examiner for core crosslinked micelles, and other references found during such a search seemed to be deficient in a manner similar to Talelli’s deficiencies.
Baker Reference: The examiner also cites Baker et al. (US 2009/0325292 A1), which was previously cited in the file record of the instant application. Baker teaches core-crosslinked micelles in paragraph 0080. However, Baker appears to teach a particle with a hydrophobic interior and a hydrophilic exterior, as of paragraph 0019. This differs from the claimed composition, which requires a more polar core and a less polar shell. This is essentially the same deficiency as is present in Talelli.
Kitano Reference: As relevant prior art, the examiner cites Kitano et al. (US 2011/0236686 A1), which was previously cited in the file record in the instant application. Kitano et al. (hereafter referred to as Kitano) is drawn to highly crosslinked nanoparticles, as of Kitano, title and abstract. In said nanoparticles, the core is made from a mono-vinyl aromatic core species cross-linked with a cross-linking agent, as of Kitano, paragraph 0006. Kitano teaches a shell in paragraph 0051-0064. Nevertheless, Kitano differs from the instantly claimed invention for at least the following reasons. 
First, Kitano does not appear to teach a water soluble agent in the core, at least because Kitano does not appear to be drawn to drug delivery. In contrast, Kitano appears to be drawn to electronic displays, as of paragraph 0017. 
Second, Kitano does not appear to teach PBA, PLA, PCL, or PLGA, as required by instant claim 33, nor does Kitano teach tobramycin, as required by instant claim 63. 
Third, Kitano teaches that the shell is grafted onto the core, as of Kitano, paragraph 0052. The skilled artisan would not necessarily understood the graft copolymer of Kitano to have been a linear copolymer. 

As such, there would have been no motivation for the skilled artisan to have made a composition in which the core is the more polar region and the shell the less polar region.
Note Regarding Claim 34: The examiner presents the following explanation as to what is recited by instant claim 34. The examiner presents the following diagram which shows the examiner’s best understanding of what is recited by instant claim 34.

    PNG
    media_image10.png
    678
    1312
    media_image10.png
    Greyscale

The above-reproduced diagram was drawn by the examiner to show an embodiment within the scope of claim 34 comprising four layers. The above-reproduced diagram is based upon the verbal description of representative of applicant in the interview on 9 August 2021, which was summarized in the interview summary added to the file record on 11 August 2021. This diagram is not a statement that the subject .


Allowable Subject Matter
Claims 34, 42, 49, 56, and 60-62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 63 appears to be allowable.
Claims 34 and 60-61 are not rejected over Koyamatsu because Koyamatsu does not teach a particle of four or more layers, as required by claim 34. See the explanation provided by the examiner above regarding the requirements of claim 34. There would have been no motivation for the skilled artisan to have modified Koyamatsu to have made a four layer particle.
Claims 42 and 62 are not rejected over Koyamatsu because Koyamatsu does not teach n-butyl acrylate as the hydrophobic block in the block copolymer of Koyamatsu.
Claim 49 is not rejected over Koyamatsu because Koyamatsu does not teach crosslinks via hydrogen bonding. Koyamatsu specifically teaches that the crosslinker is a metal cation, and metal cations do not engage in hydrogen bonding. This is at least because (a) metal cations do not include hydrogen, and (b) metal cations cannot undergo non-covalent, intermolecular bonding with a positively polarized hydrogen atom because the metal cation itself is positively polarized.


Conclusion
Less than all claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612